UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
COMMITTEE ON OVERSIGHT AND             )
GOVERNMENT REFORM, UNITED              )
STATES HOUSE OF                        )
REPRESENTATIVES,                       )
                                       )
                      Plaintiff,       )
                                       )
v.                                     )    Civil Action No. 12-1332 (ABJ)
                                       )
LORETTA E. LYNCH,                      )
Attorney General of the United States, )
                                       )
                      Defendant.       )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

       This case concerns a Congressional subpoena for documents from plaintiff, the

Committee on Oversight and Government Reform of the United States House of Representatives

(“Committee”) to the defendant, the Attorney General of the United States. 1 Before the Court is

plaintiff’s motion to compel the production of documents [Dkt. # 103], which the Court will

grant in part and deny in part.

                                      INTRODUCTION

       The pending motion is styled as a motion to compel, but it seeks the relief sought in the

lawsuit itself: an order compelling the production of certain documents responsive to an October

11, 2011 subpoena issued by the Committee to the Attorney General for records related to

Operation Fast and Furious. Compl. [Dkt. #1] ¶¶ 4, 7, 8. In particular, the action seeks those



1      Loretta E. Lynch replaced Eric H. Holder, Jr., as Attorney General on April 27, 2015.
Accordingly, pursuant to Federal Rule of Civil Procedure 25(d), Loretta E. Lynch is substituted
as defendant in this case.
                                               1
records generated after February 4, 2011 that have been withheld on the grounds that they are

covered by the deliberative process prong of the executive privilege. Id. ¶ 14.

          After the lawsuit was filed, the Department of Justice took the position that this Court

did not have – or should decline to exercise – jurisdiction over what the Department

characterized as a political dispute between the executive and legislative branches of the

government. The defense warned that it would threaten the constitutional balance of powers if

the Court endeavored to weigh the Committee’s stated need for the material against the

executive’s interest in confidential decision making, or if the Court were to make its own

judgment about whether the negotiation and accommodation process to date had been adequate.

Mem. in Supp. of Def.’s Mot. to Dismiss [Dkt. # 13-1] at 19–45. Individual Members of

Congress also urged the Court to stay its hand and entrust the matter to the time-honored

negotiation process.     Memorandum Amici Curiae of Reps. Cummings, Conyers, Waxman,

Towns & Slaughter in Supp. of Dismissal [Dkt. # 30] (“Mem. Amici Curiae”).

          In response to the motion to dismiss, the Committee argued that it was both lawful and

prudent for the Court to exercise jurisdiction since the case involved a discrete, narrow question

of law:

                 This type of case – at bottom, a subpoena enforcement case – has
                 been brought in and addressed by the courts in this Circuit many
                 times before . . . . Moreover, this case involves the purely legal
                 question of the scope and application of Executive privilege . . . .

Pl.’s Opp. to Def.’s Mot. to Dismiss [Dkt. # 17] at 6 (emphasis in original).

          The Court agreed. Citing United States v. Nixon, 418 U.S. 683 (1974), it ruled that it had

not only the authority, but the responsibility, to resolve the conflict.




                                                   2
              [T]he Supreme Court held that it was “the province and duty” of
              the Court “‘to say what the law is’” with respect to the claim of
              executive privilege that was presented in that case. Id. at 705,
              quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).
              “Any other conclusion would be contrary to the basic concept of
              separation of powers and the checks and balances that flow from
              the scheme of a tripartite government.” Id. at 704. Those
              principles apply with equal force here. To give the Attorney
              General the final word would elevate and fortify the executive
              branch at the expense of the other institutions that are supposed to
              be its equal, and do more damage to the balance envisioned by the
              Framers than a judicial ruling on the narrow privilege question
              posed by the complaint.

Mem. Op. (Sept. 30, 2013) [Dkt. # 52] (“Mem. Op. on Mot. to Dismiss”) at 17–18; see also id. at

15–16, citing Comm. on the Judiciary v. Miers, 558 F. Supp. 2d 53, 84–85 (D.D.C. 2008).

       The Committee then moved for summary judgment on the grounds that as a matter of

law, the executive branch could not invoke the deliberative process privilege in response to a

Congressional subpoena. Pl.’s Mot. for Summ. J. [Dkt. # 61]. In the Committee’s view, since

the records did not involve actual communications with the President that would raise separation

of powers concerns, they had to be produced. Mem. of P. & A. in Supp. of Pl.’s Mot. for

Summ. J. [Dkt. # 61] (“Pl.’s Summ. J. Mem.”). The Court ruled against the Committee on that

issue. Order [Dkt. # 81] (“Order on Mot. for Summ. J.”). It determined that there is an

important constitutional dimension to the deliberative process aspect of the executive privilege,

and that the privilege could be properly invoked in response to a legislative demand. Id. at 2,

citing In re Sealed Case, 121 F.3d 729, 745 (D.C. Cir. 1997) (“Espy”).

       However, the Court also found that defendant’s blanket assertion of the privilege over all

records generated after a particular date could not pass muster, because no showing had been

made that any of the individual records satisfied the prerequisites for the application of the

privilege. Order on Mot. for Summ. J. at 3–4. Defendant was ordered to review the responsive



                                               3
records to determine which, if any, records were both pre-decisional and deliberative and to

produce any that were not. Id. at 4–5. Defendant was also ordered to create a detailed list

identifying all records that were being withheld on privilege grounds. Id. at 4.

       The current motion pending before the Court marks the next stage in these proceedings,

as the Committee has moved to compel the production of every single record described in the

list, as well as a body of material that defendant did not include in the index. Pl.’s Mot. to

Compel (“Mot. to Compel”) [Dkt. # 103] and Mem. of P. & A. in Supp. of Pl.’s Mot. to Compel

(“Pl.’s Mem. for Mot. to Compel”) [Dkt. # 103-1]. Fundamentally, the Committee takes the

position that not one of the records is deliberative, and that even if some are, the privilege is

outweighed in this instance by the Committee’s need for the material.              In particular, the

Committee seeks a declaration that intra-agency communications about responding to

Congressional and media requests for information are not covered by the privilege. Pl.’s Mem.

for Mot. to Compel at 26–29. It also argues that the right to invoke any privilege has been

vitiated by the Department’s own misconduct. Id. at 32 n.15.

       As will be explained in more detail below, the Court rejects the Committee’s articulation

of the scope of the privilege. In accordance with other authority from this Circuit, the Court

finds that records reflecting the agency’s internal deliberations over how to respond to

Congressional and media inquiries fall under the protection of the deliberative process privilege.

It also finds that the defendant’s detailed list describes the records being withheld with sufficient

detail to support the assertion of the privilege.

       But, as both parties recognize, the deliberative process privilege is a qualified privilege

that can be overcome by a sufficient showing of need for the material. Espy, 121 F.3d at 737–38.




                                                    4
               This need determination is to be made flexibly on a case-by-case,
               ad hoc basis. “[E]ach time [the deliberative process privilege] is
               asserted, the district court must undertake a fresh balancing of the
               competing interests . . . .”
Id., quoting In re Subpoena Served Upon the Comptroller of the Currency, 967 F.2d 630, 634

(D.C. Cir. 1992). Thus, while the determination of whether the executive exceeded his authority

in withholding materials began with the sort of pure legal inquiry that undeniably rests with the

judiciary, following that process to its conclusion necessarily involves the kind of balancing that

may raise separation of powers concerns when the legislature is the other party involved.

       In other words, now that that legal ruling that was the stated justification for the

invocation of this Court’s jurisdiction has been issued, prudential considerations could weigh

against going further and engaging in the balancing of the competing interests. But here, that

exercise can be accomplished without the sort of interference in legislative or executive matters

that courts should endeavor to avoid, and the Court can decide this case without assessing the

relative weight of the interests asserted by the other two co-equal branches of government.

       There is no need for the Court to invade the province of the legislature and undertake its

own assessment of the legitimacy of the Committee’s investigation, because the Department of

Justice has conceded the point:       it has repeatedly acknowledged the legitimacy of the

investigation. See e.g., Mem. in Supp. of Def.’s Mot. to Dismiss [Dkt. # 13-1] at 2–3 (referring

to “Congress’s legitimate oversight interests” and “legitimate investigative concerns”); Mem. in

Supp. of Def.’s Mot. for. Summ. J. & in Opp. to Pl.’s Mot. for Summ. J. [Dkt. # 63] (“Def.’s

Summ. J. Mem.”) at 7–9; Letter from James M. Cole to Darrell E. Issa (June 20, 2012) [Dkt. #

17-3] (“June 20 Cole Letter”) at 1 (“[T]he Department has provided a significant amount of

information to the Committee in an extraordinary effort to accommodate the Committee’s

legitimate oversight interests.”); and Tr. of May 15, 2014 Hearing at 72 [Dkt. # 79] (counsel for


                                                5
defendant: “because we had had an inaccurate letter [] we believed that it was appropriate to

provide them with documents explaining that letter”).

       Furthermore, there is no need to balance the need against the impact that the revelation of

any record could have on candor in future executive decision making, since any harm that might

flow from the public revelation of the deliberations at issue here has already been self-inflicted:

the emails and memoranda that are responsive to the subpoena were described in detail in a

report by the Department of Justice Inspector General that has already been released to the

public. See A Review of ATF’s Operation Fast and Furious and Related Matters (Redacted),

Office of the Inspector General Oversight and Review Division, U.S. Dep’t of Justice (Sept.

2012) (“IG Report”), https://oig.justice.gov/reports/2012/s1209.pdf.

       Therefore, the Court finds, under the unique and limited circumstances of this case, that

the qualified privilege must yield, given the executive’s acknowledgment of the legitimacy of the

investigation, and the fact that the Department itself has already publicly revealed the sum and

substance of the very material it is now seeking to withhold. Since any harm that would flow

from the disclosures sought here would be merely incremental, the records must be produced.

The Court emphasizes that this ruling is not predicated upon a finding of wrongdoing.

       The Committee’s motion also raises issues about the withholding of records on other

grounds and whether the subpoena was narrowed by agreement of the parties.               Since the

Committee was quite clear when it invoked the jurisdiction of this Court that it was simply

asking for a ruling on the discrete question of law that has now been decided, the Court will

decline to interpose itself in the negotiations between the parties on those other issues or to rule

on questions that were not posed by the complaint. See Pl.’s Opp. to Mot. to Dismiss [Dkt. # 17]

at 43–44 (“Once the limits and application of the deliberative process privilege in the context of



                                                 6
the Holder Subpoena have been declared, the parties will know how to proceed.”).              The

Committee has assured the Court that in the past, it has been willing and able to accommodate

legitimate concerns about revealing law enforcement, attorney-client privileged, or purely private

information and that it will be prepared to do so in the future. See Pl.’s Mem. for Mot. to

Compel at 22; Tr. of July 30, 2015 Hearing [Dkt. # 109] at 27–28. So now that the issues have

been substantially narrowed, all that is left to accomplish is the execution of a familiar set of

steps applying a familiar set of principles.        Given that backdrop, notwithstanding the

Committee’s insistence that the time for negotiation about these particular records has passed,

the Court encourages the parties to start with a fresh slate and resolve the few remaining issues

with flexibility and respect.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On October 11, 2011, the Committee issued a subpoena to the Attorney General calling

for documents related to its investigation of a law enforcement initiative known as Operation

Fast and Furious. The operation, launched by the Bureau of Alcohol, Tobacco, and Firearms

(“ATF”) and the U.S. Attorney’s office in Phoenix, Arizona in 2009, sought to address the

suspected illegal flow of firearms from the United States to drug cartels in Mexico. As part of

the investigation, law enforcement officers allowed straw purchasers to buy firearms illegally in

the United States and take them into Mexico without being apprehended – deliberately

permitting the guns to “walk” in order to track them to their destination. But after a U.S. law

enforcement agent was killed in December 2010 by a bullet fired from one of these guns, the

ATF’s tactic came under intense scrutiny.

       Congress began inquiring into Operation Fast and Furious in early 2011, and on February

4, 2011, Assistant Attorney General Ronald Weich sent a letter to Senator Charles E. Grassley,



                                                7
Ranking Minority Member of the Committee on the Judiciary, denying that the tactic had been

utilized or that straw purchasers were permitted to transport firearms into Mexico without being

interdicted. Letter from Ronald Weich to Charles E. Grassley (Feb. 4, 2011) [Dkt. # 17-1]. Ten

months later, though, on December 2, 2011, the Deputy Attorney General officially retracted the

earlier denial and confirmed that in fact, federal investigators had permitted the weapons to leave

the country and enter Mexico. Letter from James M. Cole to Darrell E. Issa (Dec. 2, 2011) [Dkt.

# 17-2]. The Committee then expanded its investigation to look into the circumstances behind

the Justice Department’s initial inaccurate assurances, as well as when and how the Department

determined that the February 4 letter was incorrect and why it took as long as it did for Congress

to be informed. As part of that effort, the Committee issued the October 11, 2011 subpoena.

The Department produced a considerable volume of material that was responsive to the

subpoena, but it withheld all records created on or after February 4, 2011.

       This response was not satisfactory to the Committee, and the parties engaged in several

months of negotiations concerning the post-February 4 documents. Ultimately, the Committee

threatened to hold the Attorney General in contempt of Congress for withholding the records.

The Committee scheduled a hearing on the contempt issue for June 20, 2012, and as the date

approached, additional letters were exchanged in an attempt to avert the vote. Letter from James

M. Cole to Darrell E. Issa (June 11, 2012) [Dkt. # 13-5]; Letter from Darrell E. Issa to Eric H.

Holder, Jr. (June 13, 2012) [Dkt. # 63-8] (“June 13 Issa Letter”); Letter from Eric H. Holder, Jr.

to Darrell E. Issa (June 14, 2012) [Dkt. # 13-4] (“June 14 Holder Letter”); Letter from James M.

Cole to Darrell E. Issa [Dkt. # 13-6] (June 19, 2012) (“June 19 Cole Letter”). This effort did not

bear fruit. On June 20, 2012, the Deputy Attorney General informed the Committee that the

President had asserted executive privilege over the documents in dispute – internal documents



                                                 8
related to the Department’s response to Congress – on the grounds that their disclosure would

reveal the agency’s deliberative processes. June 20 Cole Letter [Dkt. # 17-3]. His letter lies at

the heart of this action.

        On August 13, 2012, the Committee filed this lawsuit to enforce the October 11, 2011

subpoena, Compl. [Dkt. # 1], and the complaint was amended in January of 2013 when the

incoming 113th Congress reissued the subpoena. Am. Compl. [Dkt. # 35]. On September 30,

2013, the Court denied defendant’s motion to dismiss for lack of subject matter jurisdiction,

Order [Dkt. # 51], and the parties subsequently filed cross-motions for summary judgment. The

Committee sought judgment on the grounds that the Attorney General could not invoke

executive privilege to shield records that did not involve direct communications with the

President, Pl.’s Summ. J. Mem. [Dkt. # 61], and the Department took the position that the entire

set of records was covered by the deliberative process prong of the executive privilege. Def.’s

Summ. J. Mem. [Dkt. # 63].

        On August 20, 2014, the Court denied both motions without prejudice, holding that the

executive branch could properly invoke the deliberative process privilege in response to a

legislative demand, but that it could not do so unless the prerequisites for the application of the

privilege had been established. Order on Mot. for Summ. J. at 3.

        The Court ordered the defense to review each of the withheld documents and to produce

all that were not both predecisional and deliberative. Id. at 4. With respect to those documents

for which a claim of privilege was still being asserted, the Court ordered the Department to

generate a detailed list identifying “the author and recipient(s) and the general subject matter of

the record being withheld, [and] the basis for the assertion of the privilege; in particular, . . . the

decision that the deliberations contained in the document precede.” Id.



                                                  9
       On November 4, 2014, the Department produced 10,104 records that had been previously

withheld – totaling 64,404 pages. It also provided the detailed list of the records it deemed to be

privileged in whole or in part after the individualized review. Pl.’s Notice of Disputed Claims &

Other Issues [Dkt. # 98] at 2–3. On December 10, 2014, it produced a revised list, which it also

provided to the Court. Not. of Filing of Privilege List [Dkt. # 100].2 Defendant provided a third

revised list to plaintiff on February 19, 2015, which was not filed with the Court. Pl.’s Reply to

Def.’s Opp. to Pl.’s Mot. to Compel [Dkt. # 106] (“Pl.’s Reply”) at 1. Finally, on May 29, 2015,

the Department notified the Court that it had re-reviewed certain material withheld from the

Committee, and it transmitted a final revised detailed list to the Committee and the Court. Def.’s

Not. of Subsequent Developments. [Dkt. # 107].

       Based on the Court’s review of defendant’s final revised list, which had a total of 17,835

entries, it appears that 4082 of the documents listed are duplicates wholly contained within other

documents on the list, leaving 13,753 unique documents. Of those, approximately 3307 were

released in full to plaintiff. The remaining 10,446 documents were withheld in whole or part:

                        Basis for Withholding                  Number of
                                                               Documents
              Deliberative process privilege                       5342
              Law enforcement sensitive                            3041
              Privacy                                              1351
              Other                                                310
              Unrelated                                            394
              No reason provided                                     8



2       The Court ordered the parties to file notice of any objections to the Court making the
revised list publically available on its website, Min. Order of Dec. 9, 2014, and upon receiving
none, the Court posted the list to its website. See http://www.dcd.uscourts.gov/dcd/sites/dcd/
files/DefsDetailedListofPrivDocsCtteHolder12-1332.pdf.

                                                10
        On January 16, 2015, plaintiff filed the instant motion to compel production of all the

documents on the revised detailed list, 3 and that motion has been fully briefed. Pl.’s Mot. to

Compel [Dkt. # 103] and Pl.’s Mem. for Mot. to Compel [Dkt. # 103-1]; Def.’s Mem. in Opp. to

Pl.’s Mot. to Compel [Dkt. # 104] (“Def.’s Opp. to Mot. to Compel”); Pl.’s Reply [Dkt. # 106].

                                              ANALYSIS

        The Committee asks the Court to order the Attorney General to produce all of the post-

February 4, 2011 documents that have been withheld. The Committee’s motion divides the

withheld materials into several categories:

                1) materials withheld under the deliberative process privilege;

                2) materials for which defendant has provided no basis for the
                   claim of privilege;

                3) materials that defendant neither produced to the Committee nor
                   included on the detailed list; and

                4) materials withheld on grounds other than the deliberative
                   process privilege.

With respect to the records the defense seeks to withhold as deliberative, the Committee argues

that the descriptions in the log are insufficient to support the invocation of the privilege, the

types of records described are not covered by the privilege, and the qualified privilege has been

outweighed in any event. The Court will address this category of material – which is the subject

of the lawsuit – first.

I.      Documents withheld on the basis of deliberative process privilege

        As this Court has already held, the executive privilege consists of two prongs: the

Presidential communications privilege and the deliberative process privilege. While the


3        The Court recognizes that the motion to compel was filed and briefed before defendant
produced its final revised list in May 2015, so the numbers of documents identified based on the
Court’s review of that list do not match those in the motion, which was based on earlier versions
of the list.
                                                 11
Presidential communications prong of the privilege may derive more protection from the

Constitution, the deliberative process privilege reaches beyond conversations with the President

to protect other communications among executive branch officials “crucial to fulfillment of the

unique role and responsibilities of the executive branch.” Espy, 121 F.3d at 736–37. This

privilege “allows the government to withhold documents and other materials that would reveal

advisory opinions, recommendations and deliberations comprising part of a process by which

governmental decisions and policies are formulated.” Id. at 737.

        For a document to be protected by the deliberative process privilege, it must be both

predecisional and deliberative. Id., citing Army Times Publ’g Co. v. Dep’t of the Air Force, 998
F.2d 1067, 1070 (D.C. Cir. 1993); Wolfe v. Dep’t of Health and Human Servcs., 839 F.2d 768,

774 (D.C. Cir. 1988).       So in this case, the Court directed the Attorney General to prepare a

detailed list “that identifies and describes the material in a manner ‘sufficient to enable resolution

of any privilege claims,’” including “the author and recipient(s) and the general subject matter of

the record being withheld, . . . the basis for the assertion of the privilege; . . . in particular, . . . the

decision that the deliberations contained in the document precede.” Order on Mot. for Summ. J.

at 4, quoting Miers, 558 F. Supp. 2d at 107 and Fed. R. Civ. Proc. 45(e)(2)(A)(ii).

        The Committee challenges the sufficiency of the entries on the list, see Pl.’s Mem. for

Mot. to Compel at 29–31, but the Court has reviewed the list and finds that with respect to the

bulk of the material being withheld as deliberative, the Attorney General has specified the

grounds for the assertion of the privilege with enough detail to permit the Court to rule on the

availability of the privilege as a legal matter. For example,

                •   Doc. No. 3, DOJ-FF-00003–00005, is a bulleted summary of
                    ATF reports, described as containing “draft reforms at ATF in
                    wake of Fast and Furious.” Revised Detailed List (Dec. 4,
                    2014).

                                                     12
               •   Doc. No. 251, DOJ-FF-00998–01001, is a draft email to the
                   Mexican government regarding Fast and Furious, described as
                   “discussing proposed email to Mexican government re FF
                   briefings.” Revised Detailed List (Dec. 4, 2014).

               •   Doc. No. 484, DOJ-FF-01939–01944, is an email discussing a
                   scheduled meeting, described as containing a “discussion of
                   proposed personnel action and recommendations concerning
                   internal Department management.” Revised Detailed List
                   (Dec. 4, 2014).

       The Committee’s real problem with the list appears to be its contention that the sorts of

deliberations that are often described should not fall within the ambit of the privilege at all.

Compare Pl.’s Mem. for Mot. to Compel at 26–29 (arguing that deliberations about how to

respond to Congress and the press are not covered by the privilege) with Pl.’s Mem. for Mot. to

Compel at 30–32 (providing sample descriptions that it contends are insufficient involving many

of the same issues, including “proposed changes to a draft letter to Congress,” “discussing how

to respond to quote,” “how to communicate info to Congress and public”). 4

       A.      Documents reflecting the Department’s internal deliberations about how to
               respond to Congressional and media inquiries about Operation Fast and
               Furious are protected by the deliberative process privilege.

       The deliberative documents at the center of this litigation concern communications within

the Department about how to respond to press and Congressional inquiries into Operation Fast

and Furious. In its complaint and motion for summary judgment, the Committee took the

position that these materials could not lawfully be withheld from the legislature because they did

not involve communications with the President, and the deliberative process privilege did not

4       Plaintiff also asserted that there are fifty-five documents that were withheld as
deliberative process privileged in defendant’s revised detailed list of December 4, 2014 for
which no “Withholding Description” was provided. Pl.’s Mem. for Mot. to Compel at 25; Ex. I
to id. Based upon the Court’s review of the final list of May 29, 2015, it appears that only
document, Doc. No. 9087, remains listed as deliberative process privileged with the Withholding
Description column left blank. Because defendant did not provide an adequate description of
why this document is covered by the privilege, defendant must produce it to plaintiff.

                                               13
have the same constitutional dimension as the executive communications privilege. In its order

of August 20, 2014, the Court held that the Attorney General could properly invoke the

deliberative process prong of the executive privilege in response to a Congressional subpoena,

but that it was necessary to do so on a document-by-document basis. Order on Mot. for Summ.

J. at 2–4.

        Now the Committee contends that the documents that survived that review are not

covered by the deliberative process privilege because the privilege only applies to deliberations

concerning the development of policy. See Pl.’s Mem. for Mot. to Compel at 26–27 (asserting

that the privilege allows “agency decisionmakers to engage in that frank exchange of opinions

and recommendations necessary to the formulation of policy without being inhibited by fear of

later public disclosure” and must reflect “the ‘give-and-take’ of the deliberative process and

contain[] opinions, recommendations, or advice about agency policies”) (emphasis added by

plaintiff) (citations omitted); see also Pl.’s Mem. for Mot. to Compel at 27, quoting Pub.

Citizen, Inc. v. Office of Mgmt. & Budget, 598 F.3d 865, 875 (D.C. Cir. 2009) (“To the extent the

documents . . . [do not] make recommendations for policy change . . . they are not predecisional

and deliberative despite having been produced by an agency that generally has an advisory

role.”) (emphasis added by plaintiff). 5

        Notwithstanding the Committee’s added emphasis on the word “policy” found in selected

excerpts from opinions, the precedent that governs this Circuit does not hold that the privilege is

limited to deliberations concerning the formulation of policy.



5       Given this argument, the Committee does not appear to be challenging the application of
the privilege to records that have been plainly described as dealing with the development of
policy, such as Doc. No. 3, a bulleted summary of ATF reports containing “draft reforms at ATF
in wake of Fast and Furious.” DOJ-FF-00003–00005, Revised Detailed List (Dec. 4, 2014).

                                                14
       The purpose of the privilege is to protect the decision-making process within government

agencies and to encourage “the frank discussion of legal and policy issues” by ensuring that

agencies are not “forced to operate in a fishbowl.” Mapother v. Dep’t of Justice, 3 F.3d 1533,

1537 (D.C. Cir. 1993), quoting Wolfe, 839 F.2d at 773. The Court of Appeals has applied that

privilege to such mundane operational matters as the selection of a vendor to provide data

retrieval services. Mead Data Cent., Inc. v. U.S. Dep’t of the Air Force, 575 F.2d 932, 935 (D.C.

Cir. 1978) (“While [plaintiff] correctly notes that the end product of these Air Force

deliberations on the [Mead Data Central] proposal is not a ‘broad policy’ decision, that

deliberation is nonetheless a type of decisional process that Exemption 5 seeks to protect from

undue public exposure.”). 6 See also In re Apollo Grp., Inc. Sec. Litig., 251 F.R.D. 12, 29

(D.D.C. 2008) (holding that documents reflecting the Department of Education’s review of a

university’s compliance with Title IV were covered by the privilege and rejecting the argument

that a specific policy judgment is necessary for the privilege to apply because “the privilege

serves to protect the processes by which ‘governmental decisions’ as well as ‘policies’ are




6      The Committee cites New York Times Co. v. U.S. Dep’t of Defense, 499 F. Supp. 2d 501,
514 (S.D.N.Y. 2007) for the proposition that the privilege does not reach “routine operating
decisions.” Pl.’s Mem. for Mot. to Compel at 26, but it is the Mead Data opinion that has
precedential value here.

                                               15
formulated”), citing Espy, 121 F.3d at 737 and NLRB v. Sears, Robuck & Co., 421 U.S. 132, 150

(1975). 7

        And even if one were to draw a distinction between operational and policy-related

matters, in ICM Registry, LLC v. Dep’t of Commerce, 538 F. Supp. 2d 130 (D.D.C. 2008), the

district court recognized that internal deliberations about public relations efforts are not simply

routine operational decisions:    they are “deliberations about policy, even if they involve

‘massaging’ the agency’s public image.” Id. at 136 (holding that internal e-mails about how to

present an agency decision to the public were covered by the deliberative process privilege).

Other courts in this district have reached similar conclusions. See Judicial Watch v. Dep’t of

Homeland Sec., 736 F. Supp. 2d 202, 208 (D.D.C 2010) (holding that documents concerning

“how to respond to on-going inquiries from the press and Congress” about the entry of a

government witness and Mexican national into the United States fell under the deliberative

process privilege); Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of Labor, 478 F.

Supp. 2d 77, 83 (D.D.C. 2007) (finding that deliberative process privilege covered email

messages discussing the agency’s response to news article); Judicial Watch, Inc. v. Reno, No.

00-0723, 2001 WL 1902811 (D.D.C. Mar. 30, 2001), at *3 (holding that deliberations about




7      Even the cases the Committee cites indicate that the privilege covers agency deliberations
about decisions, as well as the formulation of policy positions. In Taxation with Representation
Fund v. IRS, 646 F.2d 666, 677 (D.C. Cir. 1981), the Court stated, “the privilege protects
documents reflecting advisory opinions, recommendations, and deliberations comprising part of
a process by which governmental decisions and policies are formulated . . . .” See also Paisley v.
CIA, 712 F.2d 686, 698–99 (D.C. Cir. 1983), vacated on other grounds, 724 F.2d 201 (D.C. Cir.
1984) (holding that in analyzing whether materials are protected from disclosure under
Exemption 5 of FOIA – which protects materials covered by the deliberative process privilege –
a “court must first be able to pinpoint an agency decision or policy to which these documents
contributed,” and stating that the decision whether to prosecute an individual is the type of
decision protected by the privilege).


                                                16
“how to handle press inquiries and other public relations issues” are covered by Exemption 5

under FOIA).

        Following the same reasoning, the Court holds that documents withheld by defendant that

reveal the Department’s internal deliberations about how to respond to press and Congressional

inquiries into Operation Fast and Furious are protected by the deliberative process privilege. 8

        B.     Plaintiff’s need for the withheld documents outweighs the concerns that
               underlie the privilege in this case because the substance of these internal
               deliberations has already been made public.

        On August 20, 2014, the Court ruled on the central issue it was asked to address in this

lawsuit: are internal agency documents that do not involve communications with the President

covered by the executive privilege? The answer was yes, if the documents are both deliberative

and pre-decisional. And the Court has now ruled on the subsidiary issue it was subsequently

asked to address: does that deliberative process prong of the executive privilege extend to cover

internal discussions about communications with Congress or the press? The answer to that

question is yes as well.

        The decision that these withheld documents are privileged is just the first step of a two-

step analysis, though, because the law is clear that the deliberative process privilege is a qualified

one. Espy, 121 F.3d at 737.

               [C]ourts must balance the public interests at stake in determining
               whether the privilege should yield in a particular case, and must
               specifically consider the need of the party seeking privileged
               evidence.
Id. at 746.



8       In Waters v. U.S. Capitol Police Bd., 218 F.R.D. 323, 324 (D.D.C. 2003), a Magistrate
Judge determined that a document about “a particular investigation rather than the adoption of a
policy that applies to all cases of a particular nature or type” is not covered by the privilege, but
this Court is not bound to follow that opinion, which is not directly on point in any event.

                                                 17
       Therefore, the question of whether the privilege has been outweighed is an essential

aspect of the legal analysis the Court agreed to undertake, and this second step involves

determining whether plaintiff’s need for the documents outweighs the defendant’s need to

protect them. To resolve this question, the Court must balance the competing interests on a

flexible, case by case, ad hoc basis, considering such factors as the relevance of the evidence, the

availability of other evidence, the seriousness of the litigation or investigation, the harm that

could flow from disclosure, the possibility of future timidity by government employees, and

whether there is reason to believe that the documents would shed light on government

misconduct, all through the lens of what would advance the public’s – as well as the parties’ –

interests. Id. at 737–38.

       One factor the Espy opinion directs the balancing judge to consider is whether the

government is a party to the litigation, id. at 746, and in this case, the “government” is on both

sides of the dispute. Under those circumstances, the necessary “ad hoc” balancing could give

rise to the very concerns that prompted the Attorney General to argue that the case should be

dismissed on prudential grounds and the Ranking Member of the Committee and other

representatives to file an amicus brief in support of the motion. Mem. Amici Curiae at 9

(arguing that “this case implicates considerations of self-protection that are among the most

important reasons for the rules of judicial restraint discussed above – to enable courts to resist

being enlisted as one branch’s pawn in political fights”).

       The Court is mindful of the principles that caution against judicial intervention in a

dispute between the other two branches, and it recognizes that those principles derive from the

balance of separate powers carefully enunciated in the Constitution. See Allen v. Wright, 468
U.S. 737, 752 (1984), abrogated on other grounds, Lexmark Int’l, Inc. v. Static Control



                                                18
Components, Inc., 134 S. Ct. 1377 (2014) (“federal courts may exercise power only in the last

resort . . . and only when adjudication is consistent with a system of separated powers and [the

dispute is one] traditionally thought to be capable of resolution through the judicial process”)

(internal quotation marks omitted). But in the unique situation presented here, the Court can

decide this issue based on undisputed facts, without intruding upon legislative or executive

prerogatives and without engaging in what could otherwise become a troubling assessment of the

relative merit and weight of the interests being asserted by the either party.

       Looking at the Espy factors, the Court first observes that the Attorney General has

repeatedly firmly acknowledged the seriousness and legitimacy of the Committee’s

investigation. See, e.g., Reply in Supp. of Def.’s Mot. to Dismiss [Dkt. # 27] at 1 (“The

Department has never taken the position that the Committee lacks the authority to investigate

. . . .”); Mem. in Supp. of Def.’s Mot. to Dismiss [Dkt. # 13-1] at 10 (“Ordinarily, the

Department does not provide to Congress internal Executive Branch materials generated in the

course of responding to a congressional inquiry. But in light of the acknowledged inaccuracies

in the February 4 Letter, the Department made a rare exception to its recognized protocols . . . .

The Department thereby gave the committee unprecedented access to deliberative materials

reflecting how the letter came to be drafted.”) (internal quotations omitted). And the defense

acknowledged the relevance of the materials sought here when it emphasized to the Court that

given the importance of the issues at stake, the Department had asked its Inspector General to

review the same records in order to answer the same questions. See Mem. in Supp. of Def.’s

Mot. to Dismiss at 9–10.

       With respect to the harm that could flow from disclosure, the Department has explained

that the privilege was invoked because the release of deliberative records concerning



                                                 19
communications with Congress would cause significant damage. “In particular, ‘it would inhibit

the candor of such Executive Branch deliberations in the future and significantly impair the

Executive Branch’s ability to respond independently and effectively to congressional

oversight.’” Mem. in Supp. of Def.’s Mot. to Dismiss at 16, quoting Letter from Eric H. Holder,

Jr. to the President (June 19, 2012) (“June 19 Holder Letter”) at 1–2. 9 The law recognizes the

legitimacy of those concerns, and the principle that the Department sought to vindicate to protect

its deliberations in the future has been upheld in this opinion and in the Court’s previous rulings.

       But the Court notes that in this case, the Department has pointed repeatedly to the

existence and thoroughness of the Inspector General investigation. See Mem. in Supp. of Def.’s

Mot. to Dismiss at 17–18 (stating that the “[t]he IG Report provides an extensive description of

the very events that the Committee has pursued here, . . . the Department’s responses to Congress

as they related to the disputed statements in the February 4 letter, . . . and the withdrawal of the

February 4 letter”); Reply in Supp. of Def.’s Mot. to Dismiss [Dkt. # 27] at 3 (“the IG report . . .

has changed the landscape, releasing a vast amount of information”); and id. at 24 (the IG report

and the release of related documents “comprehensively addressed the Department’s response to

congressional inquiries”). While the Department outlined these circumstances as part of the its

effort to persuade the Court to stay its hand altogether, and they relate – somewhat – to the Espy




9       The letter is not attached to defendant’s motion to dismiss, but a copy is available on
plaintiff’s website at https://oversight.house.gov/wp-content/uploads/2012/08/May-19-2011-
Holder-to-Obama.pdf.


                                                 20
factor of whether the information can be obtained elsewhere, 10 in the end, they serve to persuade

the Court that whatever incremental harm that could flow from providing the Committee with the

records that have already been publicly disclosed is outweighed by the unchallenged need for the

material.

       What harm to the interests advanced by the privilege would flow from the transfer of the

specific records sought here to the Committee when the Department has already elected to

release a detailed Inspector General report that quotes liberally from the same records? See IG

Report at 329–417; see also Reply in Supp. of Def.’s Mot. to Dismiss at 25 (stating that the IG

Report “discloses vast amounts of information that the Committee purported to seek in its

Complaint”). The Department has already laid bare the records of its internal deliberations – and

even published portions of interviews revealing its officials’ thoughts and impressions about

those records. While the defense has succeeded in making its case for the general legal principle

that deliberative materials – including the sorts of materials at issue here – deserve protection

even in the face of a Congressional subpoena, it can point to no particular harm that could flow

from compliance with this subpoena, for these records, that it did not already bring about itself.

       Also, in this particular case, it is prudent for the Court to resolve the matter given the

failure of the negotiation and accommodation process with respect to this particular issue to date.

The parties have been wrangling over the applicability of the deliberative process privilege since


10      The existence of the IG report does not necessarily establish that the evidence sought can
be obtained elsewhere, because the report described the emails and internal documents and
quoted them in part, but the source materials were not attached to the published report.
According to defendant, though, the documents “referenced in the report” were provided to the
Committee, Mem. in Supp. of Def.’s Mot. to Dismiss at 18, and that circumstance undermines
the Committee’s repeated assertions that the Department has been engaged in a wrongful
exercise to conceal the truth. But given the fact that through the report, the barn door on these
issues has been thrown wide open, why should Congress, if it is pursuing a legitimate
investigation, be limited to the records selected by the Inspector General for inclusion in his
report?
                                                21
2011, and the Court took the extraordinary step of delaying its proceedings twice to refer the

matter to a senior U.S. District Judge to assist in the process, but those efforts did not succeed.

         So, under the specific and unique circumstances of this case, the Court finds that the

qualified privilege invoked to shield material that the Department has already disclosed has been

outweighed by a legitimate need that the Department does not dispute, and therefore, the records

must be produced. This ruling is not predicated on a finding that the withholding was intended

to cloak wrongdoing on the part of government officials or that the withholding itself was

improper.

II.      Withholdings and redactions for which defendant asserted no basis for its claim
         of privilege

         There are three smaller sets of records that present other concerns. First, the Committee

complains that defendant has withheld several documents without identifying any grounds for

the claim of privilege – that is, the “Withholding Basis” column of the detailed list was left

blank. Pl.’s Mem. for Mot. to Compel at 8–9. According to plaintiff, the revised detailed list of

December 4, 2014 included 380 of these entries. Id. at 8; Ex. E to id. The Court’s review of the

final revised detailed list of May 29, 2015 – excluding duplicate documents and documents

released in full – identified eight documents for which the “Withholding Basis” column remains

blank.

                       883                      DOJ-FF-03842 to DOJ-FF-03844

                       6592                     DOJ-FF-25558 to DOJ-FF-25558

                       6594                     DOJ-FF-25561 to DOJ-FF-25561

                       7038                     DOJ-FF-26927 to DOJ-FF-26927

                       7987                     DOJ-FF-29733 to DOJ-FF-29736

                       8002                     DOJ-FF-29766 to DOJ-FF-29769


                                                 22
                       9685                   DOJ-FF-37439 to DOJ-FF-37441

                      14768                 DOJ-FF-60507 to DOJ-FF-60507.012

These records must be produced.

        The Court ordered defendant to prepare a detailed list that would “identif[y] and

describe[] the material in a manner ‘sufficient to enable resolution of any privilege claims.’”

Order on Mot. for Summ. J. [Dkt. # 81] at 4, quoting Miers, 558 F. Supp. 2d at 107; see also Fed.

R. Civ. Proc. 45(e)(2)(A)(ii). Failure to provide any grounds for withholding particular records

does not comply with the order or enable the Court to resolve defendant’s privilege claims as to

those documents.     Accordingly, defendant must produce the material withheld without any

proffered justification.

III.    Documents that defendant did not produce originally and did not include on the
        detailed list

        In its motion, the Committee asks the Court to compel defendant to produce all of the

responsive records in its possession dated after February 4, 2011, including records that were not

described in defendant’s detailed list of documents covered by the deliberative process privilege.

Pl.’s Mem. for Mot. to Compel at 3–8. The Department explains that the documents it did not

include in the list are those that the Committee “took off the table” in 2012 when the parties were

attempting to negotiate a resolution to the looming contempt proceedings. Def.’s Opp. to Mot. to

Compel [Dkt. # 104] at 35–45. According to defendant, the Committee agreed to narrow the

scope of the subpoena at that time, so when the President asserted the executive privilege in June

of 2012, his action covered only the set of materials that was still at issue. Thus, defendant

argues, any other records are not the subject of this lawsuit challenging that assertion of the

privilege. See id. at 36–38.



                                                23
       The Committee takes the position that any accommodations were simply offers that were

rejected by the Attorney General, and that this action to enforce a valid subpoena covers all

records responsive to that subpoena. Pl.’s Mem. for Mot. to Compel at 3–8.

       Both parties point to a series of communications in the spring of 2012 to support their

positions.   On May 3, 2012, Committee Chairman Darrell Issa reminded the rest of the

Committee that when the Committee issued the subpoena “for Justice Department documents,

the Committee specified 22 categories of documents it required the Department to produce.”

Mem. from Darrell E. Issa to Members, Committee on Oversight and Government Reform (May

3, 2012) (“May 3 Issa Mem.”), at 9. 11 He then reported:

               [S]ome important areas remain cloaked in secrecy:

               •   How did the Justice Department finally come to the conclusion
                   that Operation Fast and Furious was “fundamentally
                   flawed”? . . .

               •   What senior officials at the Department of Justice were told
                   about or approved the controversial gunwalking tactics that
                   were at the core of the operation’s strategy? . . .

               •   How did inter-agency cooperation in a nationally designated
                   Strike Force fail so miserably in Operation Fast and Furious?

May 3 Issa Mem. at 7–9.

       After further negotiations, Speaker of the House Rep. John Boehner wrote a letter to the

Attorney General stating that although the Department had provided some documents in

response to the subpoena, “two key questions remain unanswered: first, who on your leadership

team was informed of the reckless tactics used . . . and, second, did your leadership team mislead




11    This document is available at http://oversight.house.gov/wp-content/uploads/2012/05/
Update-on-Fast-and-Furious-with-attachment-FINAL.pdf.


                                               24
or misinform Congress in response to a Congressional subpoena?” Letter from John Boehner to

Eric H. Holder, Jr. (May 18, 2012) [Dkt. # 63-9] (“May 18 Boehner Letter”) at 1. 12

       On June 13, 2012, the Committee wrote to the Attorney General:

               [A] May 3, 2012, Committee memo identified three categories of
               documents necessary for Congress to complete its investigation
               into Operation Fast and Furious. On May 18, House leaders and I
               narrowed this request to two categories: (1) information showing
               the involvement of senior officials during Operations Fast and
               Furious, and (2) documents from after February 4, 2011, related to
               the Department’s response to Congress and whistleblower
               allegations. . . .

               [O]n Monday, June 11, the Committee further narrowed the focus
               of what the Justice Department needs to produce to avoid
               contempt. This further accommodation . . . focused on the
               aforementioned relevant materials created after February 4, 2011 –
               after Operation Fast and Furious ended. This accommodation by
               the Committee effectively eliminated the dispute over information
               gathered during the criminal investigation of Operation Fast and
               Furious . . . . Despite this proposed compromise by the
               Committee, the Department has not indicated a willingness to
               accept these terms.
June 13 Issa Letter at 1 [Dkt. # 63-8].

       On June 14, 2012, the Attorney General responded to the Committee, expressing

“appreciat[ion] that the Committee has narrowed its request for information related to its review

of Operation Fast and Furious and now no longer seeks sensitive law enforcement information

arising out of that investigation.” June 14 Holder Letter [Dkt. # 13-4] at 1.

       The parties met on June 19, 2012 but failed to resolve the impasse. See June 19 Cole

Letter [Dkt. # 13-6] at 1.



12     According to defendant, this accommodation eliminated plaintiff’s demand for
information about “how the inter-agency task force failed.” Def.’s Opp. to Mot. to Compel at
37, quoting H.R. REP. NO. 112-546, at 38 (“As an accommodation to the Department, the letter
offered to narrow the scope of documents the Department needed to provide in order to avoid
contempt proceedings.”).

                                                25
       That same day, the Attorney General wrote a letter to the President about the matter.

“The Committee has made clear that its contempt resolution will be limited to internal

Department ‘documents from after February 4, 2011, related to the Department’s response to

Congress.’” June 19 Holder Letter, quoting June 13 Issa Letter at 1–2. He asked the President

“to assert executive privilege over these documents.” Id. at 1 (emphasis added). “They were not

generated in the course of the conduct of Fast and Furious. Instead, they were created . . . in the

course of the Department’s deliberative process concerning how to respond to congressional and

related media inquiries into that operation.” Id. at 1–2.

       On June 20, 2012, Deputy Attorney General Cole advised the Committee of the

President’s decision on the Attorney General’s request: “I write now to inform you that the

President has asserted executive privilege over the relevant post-February 4, 2011, documents.”

June 20 Cole Letter [Dkt. # 17-3] at 1.

       According to defendant, the parties’ negotiations left at issue only the “documents the

Department refuse[d] to produce on the grounds that they reflect internal Department

deliberations.” Def.’s Opp. to Mot. to Compel at 29, quoting June 13 Issa Letter. It appears, as

the complaint alleges and the records reflect, that it was this narrowed set that was submitted to

the President for his consideration, and that the President’s assertion of executive privilege

related to those particular deliberative materials. See Am. Compl. ¶¶ 14–15. And it also appears

from the correspondence that the focus of the Committee’s inquiry became more sharply defined

over time. But it is not clear from a review of the communications that the parties agreed that the

Committee would forego any interest in the broader universe of responsive records for all time

since there was no meeting of the minds. Yes, the Committee offered to take several categories

of documents off the table, and yes, the Chairman said that this “effectively eliminated” the



                                                 26
dispute over records created during the ongoing law enforcement operation, but it appears that

those offers were made in the context of a negotiation, in return for something the Committee

never received.

            In any event, the Court is not obligated to unravel all of the threads that have become

tangled in this dispute, and it would not be prudent for it to do so. It is not necessary to decide

which of the parties’ unduly argumentative pleadings – which rely heavily on their own self-

serving correspondence – characterizes the state of the negotiations more accurately. And the

Court does not need to define the scope of the “post-February 4 subset,” a term apparently

coined by the Committee and used in the complaint but none of the previous correspondence, or

the “Executive Privilege Set,” a term put forward by counsel for the Department. See Pl.’s Reply

[Dkt. # 106] at 2, 3, 6, and 14. In the end, the Court did not – and it should not – accept an

assignment to supervise the entire contentious relationship between these parties.         It took

jurisdiction over the single, legal issue presented by the complaint, and what the lawsuit is about

is clear.

        The lawsuit challenged the Attorney General’s withholding of documents on the grounds

of executive privilege, and the correspondence reveals that the President asserted executive

privilege over the same records underlying the Committee’s decision to hold the Attorney

General in contempt:         those related to the Department’s response to the congressional

investigation into Operation Fast and Furious. See also Am. Compl. ¶¶ 14–15.




                                                  27
       As the Committee explained in both the amended complaint 13 and its opposition to the

defendant’s original motion to dismiss:

               The Committee legally is entitled to all documents responsive to
               the Holder Subpoena that have not been produced. Nevertheless,
               in this action, the Committee seeks to enforce that subpoena only
               as to a subset of post-February 4, 2011 responsive documents (the
               “Post-February 4 Subset,” Compl. ¶ 62). That subset is particularly
               relevant to the Committee’s efforts to determine whether DOJ
               deliberately attempted to obstruct the Committee’s investigation
               by, among other things, lying to the Committee or otherwise
               providing it with false information.

               The principal legal issue presented in this case is whether the
               Attorney General may withhold this responsive subset on the basis
               of the President’s assertion of Executive privilege over internal
               agency documents that reflect no advice to or communications
               with him.
Pl.’s Opp. to Def.’s Mot. to Dismiss [Dkt. # 17] at 3. Indeed, the Committee urged the Court to

exercise jurisdiction to resolve the case precisely because it presented such a narrow,

“quintessentially legal” question:

               The dispute here revolves around the applicability of the
               deliberative process privilege – which the Attorney General casts
               as a form of Executive privilege – to a congressional subpoena. By
               determining (i) whether this privilege may validly be asserted in
               response to the Holder Subpoena, and (ii) whether the Attorney
               General’s failure to produce to the Committee the Post-February 4
               Subset of documents is without legal justification and violates his
               legal obligations to the Committee, see Compl. ¶¶ 62–81, the Court
               definitively will resolve the controversy between the parties . . . .




13      Am. Compl. Introduction at 3 (“While the Committee is entitled to all documents
responsive to the Holder Subpoena that have not been produced, the Committee seeks in this
action to enforce the Holder Subpoena only as to a limited subset of responsive documents,
namely those documents relevant to the Department’s efforts to obstruct the Committee’s
investigation. The principal legal issue presented here is whether the Attorney General may
withhold that limited subset on the basis of “Executive privilege” where there has been no
suggestion that the documents at issue implicate or otherwise involve any advice to the
President, and where the Department’s actions do not involve core constitutional functions of the
President.”); see also Am. Compl. ¶ 67.
                                                28
                Once the limits and application of the deliberative process
                privilege in the context of the Holder Subpoena have been
                declared, the parties will know how to proceed.
Id. at 43–44.

       According to the Committee, then, this Court’s work is done, and the Court agrees.

       What the Court undertook to address is whether the Attorney General could lawfully

withhold those responsive documents dated after February 4 over which the executive had

asserted the deliberative process privilege. On August 20, 2014, the Court answered the primary

legal question and ruled that that the deliberative process privilege was a legitimate prong of the

constitutionally-based executive privilege that could be validly asserted in response to a

Congressional subpoena to shield records as long as they were both deliberative and

predecisional. Order on Mot. for Summ. J. [Dkt. # 81]. The Court went further today and

answered the remaining subsidiary legal question: whether internal deliberations concerning

communications with the press and Congress fell within the scope of the privilege.

       The Court has already ordered that any records that were withheld on June 20, 2012 but

were not both deliberative and predecisional had to be produced, Order on Mot. for Summ. J. at

4, and, applying the Espy factors, it has ordered today that even the privileged, deliberative

records related to how the Department would respond to congressional and related media

inquiries into Operation Fast and Furious must also be produced. But any responsive documents

that were not embraced in that privilege assertion are an entirely separate matter, and

intervention in that dispute would entangle the Court in an ongoing political dispute of the sort

that is not suitable to judicial resolution. See Allen, 468 U.S. at 752; see also Baker v. Carr, 369
U.S. 186, 217 (1962); United States v. AT&T, 551 F.2d 384, 390 (D.C. Cir. 1976). The

unresolved legal issue that posed the primary impediment to a negotiated solution has been



                                                29
alleviated, and the process of negotiation and accommodation has not been exhausted with

respect to any of the other issues.

IV.    Documents and redactions withheld on a basis other than the deliberative process
       privilege

       Plaintiff also asserts that defendant must be ordered to produce any documents that were

either redacted or withheld in their entirety for reasons other than the deliberative process

privilege, Pl.’s Mem. for Mot. to Compel at 9–24 – which defendant withheld because they

contained “certain law enforcement sensitive material, records implicating sensitive foreign

policy concerns, attorney-client privileged information, material protected by the attorney work

product doctrine, and personal privacy information.” Def.’s Opp. to Mot. to Compel at 27–28.

These issues are best left to the process of negotiation and accommodation as well.

       The Committee takes the position that these privileges have been waived since the

defense has never asserted them in this litigation. Pl.’s Mem. for Mot. to Compel at 10–14; Pl.’s

Reply at 8–11. While both parties made it clear that the litigation was about the scope of the

deliberative process privilege, and defendant formally eschewed any reliance on the Presidential

communications privilege, Joint Status Report [Dkt. # 32] at 5, it has not been established that

the Department waived its right to rely on the other grounds as it ordinarily does in response to

Congressional subpoenas. See Letter from James M. Cole to Darrell E. Issa (May 15, 2012)

[Dkt. # 63-3] (explaining why law enforcement sensitive information was redacted from

document productions); Letter from Ronald Weich to Darrell E. Issa (Apr. 19, 2012) (requesting

that the Committee refrain from contacting or subpoenaing cooperating and other witnesses in

indicted federal criminal cases as part of its investigation of Operation Fast and Furious while the

criminal matters remain pending), https://oversight.house.gov/wp-content/uploads/2012/08/

April-19-2011-Weich-to-Issa.pdf; see also Mem. Amici Curiae at 15–16 [Dkt. # 30].


                                                30
       Indeed, at oral argument, counsel for the Committee acknowledged that these are

privileges that are regularly respected in legislative requests for information as a matter of

comity. But he took the position that the Committee “does not have sufficient trust in the

Department of Justice to take the Department’s word on [redactions].” Tr. of July 30, 2015

Hearing [Dkt. # 109] at 49. The legitimacy of these privileges is not an issue that was presented

in the complaint, and prudential concerns dictate that these questions are more appropriately

resolved by the parties in the first instance. As for whether the redactions are what they purport

to be, the Court notes that counsel for even the most disputatious parties are often called upon to

trust each other, and that the judiciary relies regularly on declarations by the executive branch

that matters redacted from FOIA productions are what they are described to be in the Vaughn

index. See Loving v. U.S. Dep’t of Def., 550 F.3d 32, 41 (D.C. Cir. 2008) (holding that district

court had not abused its discretion by relying on agency’s Vaughn index and declaration in

determining whether a disputed document contained segregable portions); Judicial Watch, Inc. v.

Consumer Fin. Prot. Bureau, 60 F. Supp. 3d 1, 13 (D.D.C. 2014) (“The reviewing court may

rely on the description of the withheld records set forth in the Vaughn index and the agency’s

declaration that it released all segregable information.”). The Court has been provided with no

reason to believe that its assistance is needed to verify for counsel for one branch of government

assertions made in pleadings by an officer of the court representing another, equal branch of

government. If in the end, a neutral is required to read each individual redaction and confirm

that what the Department claims is simply a name or a telephone number is in fact a name or a

telephone number, the parties can arrange for that on their own.




                                                31
                                          CONCLUSION

       For the reasons stated above, it is ORDERED that plaintiff’s motion to compel [Dkt.

# 103] is GRANTED insofar as it calls for the production of documents responsive to the

October 11, 2011 subpoena that concern the Department of Justice’s response to congressional

and media inquiries into Operation Fast and Furious which were withheld on deliberative process

privilege grounds, and it is GRANTED with respect to the nine documents for which no

justification for the invocation of the privilege has been provided: document numbers 9087, 883,

6592, 6594, 7038, 7987, 8002, 9685, and 14768. In all other respects, it is DENIED. Records

subject to this order shall be produced to plaintiff by February 2, 2016.

       It is further ORDERED that by February 2, 2016, defendant shall produce to plaintiff all

segregable portions of any records withheld in full or in part on the grounds that they contain

attorney-client privileged material, attorney work product, private information, law enforcement

sensitive material, or foreign policy sensitive material.       Whether any additional records or

portions of records are to be produced is a matter to be resolved between the parties themselves.

       Finally, it is further ORDERED that the parties shall file a notice by February 2, 2016

setting forth their joint position (or separate positions if they cannot agree) on whether, in light of

this order resolving all of the pending issues in the case, the case should now be dismissed as

moot, and if not, how the Court should proceed.

       SO ORDERED.




                                               AMY BERMAN JACKSON
                                               United States District Judge
DATE: January 19, 2016

                                                  32